        Case 6:20-cv-00303-ADA Document 27-1 Filed 10/12/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                               WACO DIVISION
                             Case No.: 6:20-cv-0303-ADA
 PRECIS GROUP LLC,
        Plaintiff,
 v.
 TRACFONE WIRELESS, INC.,
       Defendant.
 _____________________________________/

                                        ORDER
       This matter came before the Court on Defendant TracFone Wireless, Inc.’s
(“TracFone”) opposed motion for entry of an order staying this case pending a ruling on
its motion to transfer (the “Motion to Stay”) [ECF No. 25]. The Court being fully advised,
it is ordered and adjudged as follows:
       1.     The Motion to Stay is granted.
       2.     This case is stayed pending a ruling on TracFone’s motion to stay.


       Done and ordered in chambers at Waco, Texas, on October ___, 2020.




                                                Alan Albright
                                                United States District Judge




Copies furnished to: Counsel of Record (via CM/ECF)




123777774.1
